 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate of the election herein.The Employer contends that the Carpen-tersand its local union should be denied this opportunitybecause oftheir asserted impropriety in failing to disclose the above-relatedfacts to the Board before the election in this case was held.As no exceptions have been filed by either the Carpenters or theEmployer addressed to the merits of the Regional Director's find-ings or conclusions, we 2 shall adopt his recommendations.We findit unnecessary at this time to pass on the. Employer's exception, as theBoard has been administratively advised that the Carpenters' localunion does not now intend to comply with Section 9 (f), (g), and (h)of the Act, and we regard the filing of a new petition by the Carpen-ters or its local union with a request for a new election within 12months from the date of the election herein as highly speculative.OrderIT IS HEREBY ORDERED that the Board's Decision and Direction ofsuant thereto be declared a nullity, and that the petition for investi-gation and certification of representatives of employees of BrookingsPlywood Corporation, filed herein by United Brotherhood of Carpen-ters & Joiners of America, AFL, in Case No. 36-RC-723, be, and ithereby is, dismissed.2 Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel [Members Houston, Murdock,and Styles].GREENBRIERDAIRY PRODUCTS COMPANY'andLocAL No.175, INTER-NATIONALBROTHERHOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS OF AMERICA, AFL, PETITIONER.Case No. 9-R0-1532.July19521Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Lloyd R. Fraker, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1 The Employer's name appears as amended at the hearing.100 NLRB No. 72. GREENBRIERDAIRY PRODUCTS COMPANY4331.The Employeris engaged in commercewithinthe meaning ofthe Act.2.Thelabor organizationsinvolved claim to representcertain em-ployeesof the Employer.3.The Employer and the Intervenor 2 contend that their contractis a bar tothis proceeding.This contract, which hasa terminationdate of June 30,1952, provides that "either party hereto may terminatethisagreement on anearlier date by givingat leastsixty (60) daysnotice inwriting, to the other party of such desired early termination,and on the 61st day after such written notice is given, this contractshall becomenull and void."As this provision renders the contractterminableat will by either party, the contract cannotoperate as abar 3A question affecting commerce exists concerning the representation of employees of the Employer within the meaning of Section :1(s-) (1) and Section 2 (6) and (7) of the Act.'4.The Petitioner requests an Employer-wide production and-main-tenanceunit.The parties agree generally as to the scope of the unit.However, the Petitioner would exclude, and the Employer and Inter-venor would include, certain categories of employees which have beenpart of the contract unit:Route supervisors.These employees are primarily relief driver-salesmen,and receive the same salaries and work the same hours.They have no supervisory authority, the name of the employer-classi-fication having been chosen to give the Employer prestige with itscustomers.We therefore include the route supervisors in the unit."Field, men.These employees do educational and promotional workamong farmers in the areas from which the Employer draws most ofits raw milk, helping these farmers bring up their standards of produc-tion and advising them on matters of sanitation.As no special train-ing oreducation is necessary for these jobs other than general knowl-edge of thedairy industry, we find that the field men are not technicalemployees with interests different from those of the other employeesin the unit of the type normally excluded from productionand main-tenanceunits.We shall therefore include them in the unit.Milk testers or laboratory technicians.One of the employees bear-ing this classificatiol works in the laboratory full time, while theother is a part-time S field man.They conduct tests for butter fatcontent and bacteria. count.While the part-time field man has acollege-degree in dairy technology and is a bacteriologist, the labora-United Construction Workers, affiliated with United Mine Workers of America.Texas TelephoneCompany,93 NLRB 7414 The Employer'smotion to dismiss the petition on the ground of inadequate interestshowing is denied.Showing of interest is a matter for administrative determination.The Viaking Corporation,90 NLRB 1006.Moreover,we are administratively satisfiedthat the Petitioner has an adequate interest in the unit herein found appropriate.5Dodd Distributing Company,94 NLRB 1185. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDtory worker was promoted from production worker, was trained- onthe job and there is some question as to whether she has even finishedhigh school.The Employer requires no special training or educationfor the position.The record indicates that four production workersare capable of and occasionally perform these duties, and that mostproduction workers could be trained on the job in about 2 weeks toperform them.Because of the routine nature of this work, we con-clude that the milk testers are not technical employees and includethem in the unit8Plant clerical employees.Included in this group are the clerk whokeeps a record and inventory of truck parts, whose desk is in thegarage; the checkers who work in the plant checking the loads takenout and brought back by the drivers; the clerks who keep generalmanufacturing records, and who work in a separate office only -be-cause there is no room for them in the plant; and the clerk who keepsrecords of all materials used in the plant.As these employees areplant clericals engaged in an aspect of production, we shall, in accordance with Board policy, include them in the production and mainte-nance unit.?Office employees.This classification includes payroll, accounts re-ceivable, accounts payable, and sales record clerks and a receptionist-telephone operator in Beckley, and sales record and payroll clerks inLewisburg.They work in the office at these locations and are super-vised by the office manager; the plant clerical employees, discussedabove, work in the plant or garage under the supervision of the plantsuperintendent.The duties of the office employees are company-wide; plant clerical employees are concerned only with theespectivebranch plants.The main reason advanced by the Employer for in-cluding the office employees is that they have been included, for bar-gaining purposes in the past.However, because of the fundamentaldifferences in the work and interests of the two groups, we do not con-sider bargaining history to be sufficient reason for departing from theBoard's established policy of excluding office employees from pro-duction and maintenance units .8Outside salesmen.The Employer described these employees ashaving "the usual duties of any salesman who is engaged in sellingmerchandise."They are supervised by the assistant sales manager.Their salaries - are not covered by the collective bargaining agree-ment, but they make their own employment contracts directly withthe Employer.On the record before us, we conclude that they haveno substantial community of interest with the production and main-6Solvents Corporation,80 NLRB 277.*Waterous Company,92 NLRB 76.61Standard Oil Company,80 NLRB' 1276. TERRE HAUTECOCA COLA BOTTLING CO., INC.435tenance employees and, in accord with our established practice withrespect to. outside'salesmen,exclude them from the unitsAccordingly, we find that the following employees of the Employerat its Beckley, Lewisburg, Logan, and Charleston, West Virginia,plants constitute a unit appropriate for purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act :.All production and maintenance employees, including route super-visors, field men, milk testers or laboratory technicians, and plantclerical employees; 10 but excluding office employees, outside salesmen,guards, professional employees, and supervisors as defined in the Act.5.The Petitioner contends that three regular seasonal employeesare ineligible to vote because they are relatives of management.Weagree as to Fred Hutchinson, son of the president of the Employer, andJimmy Daniels, son-in-law of the manager of the Beckley plant, andfind that they are not eligible to vote.However, we do not agree withthe Petitioner's contention that Carlton Wassum is ineligible becausehis father is the plant materials records clerk in Beckley; accordingly,we find that he is eligible to vote in the election."'[Text of Direction of Election omitted from publication in thisvolume.]0 Natural Products Company,82 NLRB 1418.10 In accordance with the agreement of the parties,we include the waitress, janitor,receiving and shipping clerks, laborers,and regular seasonal employees;and we excludeconfidential secretaries and the foreman in the bottling department at Beckley.n BobTankersley Produce Company,89 NLRB 974.TER=HAUTE COCA COLABOTTLINGCO.,INC.andLOCAL 85, INTERNA-TIONAL UNION OF UNITED BREWERY,FLOUR, CEREAL, SOFT DRINEAND DISTILLERY WORKERS OF AMERICA, CIO, PETITIONER.Case No.35-RC-664.July 31, 19-62Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act,` a hearing was held before Joseph A. Butler, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.100 NLRB No. 70.227260-53-vol.100-29